Opinion issued February 10, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01208-CV
____________

GULSHAN ENTERPRISES, INC. AND SHOUKAT DHANANI, Appellants

V.

MOTIVA ENTERPRISES LLC AND SHELL OIL COMPANY, Appellees

* * * * * * * * *

MOTIVA ENTERPRISES LLC AND SHELL OIL COMPANY

V.

GULSHAN ENTERPRISES, INC. AND SHOUKAT DHANANI




On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2000-15054




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss their appeals.  No opinion has
issued.  Accordingly, the motion is granted, and the appeals are dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.